PER CURIAM: *
Manuel Aldaco, former federal prisoner # 80147-080, appeals the dismissal without prejudice of his 28 U.S.C. § 2241 petition for failure to exhaust administrative remedies. In his § 2241 petition, Aldaco claimed that the Bureau of Prisons (BOP) failed to properly credit him for time served, as ordered by the sentencing court, and he sought an immediate release to a residen*337tial reentry center or a community corrections center to serve his supervised release term.
During the pendency of this appeal, Al-daco was transferred to a lhalfway house, and he later was released from the BOP’s custody. The issues Aldaco has raised on appeal have thus been rendered moot by his release. See Bailey v. Southerland, 821 F.2d 277, 278-79 (5th Cir. 1987). That he is serving a term of supervised release is of no moment. Aldaco did not seek a reduction of his supervised release term pursuant to 18 U.S.C. § 3583(e) in the district court. Further, he does not allude to any future adverse consequences that would give rise to a live case or controversy. See id. at 279.
Accordingly, the Respondent’s motion to dismiss is GRANTED, and this appeal is DISMISSED as moot.

 Pursuant to 5th Cir. R, 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.